Citation Nr: 0405420	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatoid arthritis of the lumbosacral spine, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for the 
residuals of a cold injury to the right foot, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a cold injury to the left foot, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946, September 1950 to August 1951, and May 1956 to December 
1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In the veteran's notice of disagreement, he claimed that his 
hands were frozen while in Korea.  This matter has not been 
addressed as part of the veteran's current claims and appeal, 
and it is referred to the RO for appropriate consideration.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge of the Board in October 2002.  However, he 
did not report for the hearing.  Accordingly, the request for 
the hearing is considered withdrawn and the Board will 
proceed with consideration of the veteran's appeal.  
38 C.F.R. § 20.702(d) (2003).


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefine the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the claimant was notified 
of the enactment of the VCAA in a March 2001 letter and was 
provided with the VCAA law in the December 2001 statement of 
the case.  However, he has never been informed of what 
evidence VA is responsible for obtaining, what evidence the 
claimant is responsible for providing, and that he should 
provide any evidence in his possession to substantiate the 
claims for increased ratings for his lumbosacral spine 
disability or the residuals of the cold injuries to the feet.  
Such notification is now a prerequisite for the adjudication 
of a claim.  38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, this case 
will be returned to the RO to notify the claimant of the 
evidence necessary to substantiate his claims for increased 
ratings for rheumatoid arthritis of the lumbosacral spine and 
for the residuals of cold injuries to the feet.    

The veteran's appeal was certified to the Board in March 
2002.  The record contains an evaluation by a private 
physician that is date stamped as received at the RO in 
January 2001.  However, this evaluation was then separately 
forwarded to the Board and received in December 2003.  It is 
only at that time that it appears to have become associated 
with the claims file for the first time.  This evaluation 
includes assessments related to the veteran's extremities and 
his joints, and is thus pertinent to the increased rating 
issues.  The record does not show that it has been considered 
by the RO and a waiver of consideration by the RO has not 
been received.  Therefore, this case must be returned to the 
RO for consideration of the private medical evaluation.  
Additionally, this record indicates that the veteran is 
receiving ongoing private medical treatment.  Accordingly, 
the RO should request medical records from the private 
physician.

The veteran received a VA examination in July 2000.  The 
private medical evaluation that was received in January 2001 
and associated with the claims file in December 2003 shows 
arthritis of the large joints.  The July 2000 VA examination 
indicated that X-rays of the feet were normal.  This presents 
a potential conflict in the evidence as to whether there is 
arthritis in the feet.  Therefore, this case will be returned 
to the RO for further examination of the veteran to obtain 
current findings related to the veteran's service-connected 
disabilities and to resolve any conflicts in the evidence.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claims for entitlement to increased 
ratings for rheumatoid arthritis of the 
lumbosacral spine and the residuals of 
cold injuries to the feet.  The notice 
should also advise the claimant of what 
evidence VA is responsible for obtaining, 
what evidence the claimant is responsible 
for providing, and that he should provide 
VA with any additional pertinent evidence 
in his possession.

2.  The RO should request that the 
veteran provide contact information for 
Dr. Mike Kurzaula.  Following receipt of 
the requested information, the RO should 
request records of outpatient treatment 
of the veteran from May 1999 to the 
present.  The RO should obtain any 
necessary authorizations for the release 
of such information.  

3.  Following receipt of the above 
requested records, the RO should request 
that the veteran be scheduled for a VA 
examination.  All appropriate tests and 
studies should be conducted.  

The examiner should conduct an 
examination to ascertain the current 
status of the rheumatoid arthritis of the 
lumbosacral spine.  The examiner should 
ascertain the ranges of motion of the 
lumbosacral spine.  The examiner should 
also provide an assessment of pain on 
motion and use of the lumbar spine, and 
an opinion as to any additional 
limitation caused by pain or during flare 
ups.  The examiner should also determine 
whether there are any neurologic deficits 
in the lower extremities related to the 
lumbosacral spine rheumatoid arthritis 
and whether there is a history of 
exacerbations of rheumatoid arthritis.

The examiner should conduct an 
examination of the veteran's feet to 
determine the current status of the 
residuals of the cold injuries.  The 
examiner should determine whether due to 
the cold injury there is arthralgia or 
other pain, numbness, cold sensitivity 
plus tissue loss, nail abnormalities, 
color changes, impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  
If any of these factors are present, the 
examiner should render an opinion as to 
whether they are due to cold injury or 
whether they are due to other causes. 

The examiner(s) should provide rationale 
for any opinions expressed.  The claims 
file should be made available to the 
examiner(s) for review prior to 
evaluation of the veteran.

4.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claims and determine whether increased 
ratings for rheumatoid arthritis of the 
lumbosacral spine and the residuals of 
cold injuries to the feet can be granted.  
In addressing the claims, the RO should 
also consider the private medical 
evaluation that was associated with the 
claims file in December 2003.  The RO 
should also consider the revised spine 
rating criteria.  The RO should conduct 
any additional evidentiary development 
deemed necessary.  If a decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case that 
also addresses the revised spine rating 
criteria, and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



